Citation Nr: 0530489	
Decision Date: 11/14/05    Archive Date: 11/30/05	

DOCKET NO.  02-12 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for neck pain and right 
arm and shoulder conditions, and conditions of the eyes, 
ears, and nose secondary to contaminated soil. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint and disc 
disease of the lumbosacral spine, status post lumbar 
laminectomies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran served with the Army National Guard from 
September 1986 to November 1993, including a period of active 
duty for training from January 1987 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and April 1999 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The April 1999 RO decision granted 
service connection for degenerative joint and disc disease of 
the lumbosacral spine, status post lumbar laminectomies, and 
assigned a 10 percent evaluation, effective May 13, 1998.  A 
December 1999 RO decision, granted an effective date of 
May 24, 1994, for service connection and the 10 percent 
evaluation for degenerative joint and disc disease of the 
lumbosacral spine, status post lumbar laminectomies.  

In August 2003, the Board remanded the issues set forth on 
page 1 of this decision, as well as the issue of service 
connection for a right knee disorder.  A March 2005 RO 
decision granted service connection for chronic strain of the 
right knee.  Therefore, the issue of service connection for a 
right knee disorder is moot and will not be considered by the 
Board at this time.


FINDINGS OF FACT

1.  The veteran does not currently have neck pain and right 
arm and shoulder conditions, and conditions of the eyes, 
ears, and nose secondary to contaminated soil, that are 
related to active service.  

2.  The veteran's service-connected degenerative joint and 
disc disease of the lumbosacral spine, status post lumbar 
laminectomies, is manifest by no more than moderate 
limitation of motion with forward flexion to at least 
60 degrees, extension to 25 degrees, lateral bending to 
20 degrees on the right and 25 degrees on the left, and 
rotation to 60 degrees on the left and 70 degrees on the 
right; no more than mild intervertebral disc syndrome is 
demonstrated with no incapacitating episodes and no 
neurological deficit.  


CONCLUSIONS OF LAW

1.  Neck pain and right arm and shoulder conditions, and 
conditions of the eyes, ears and nose secondary to 
contaminated soil were not incurred in or aggravated during 
active service, and the service incurrence of arthritis may 
not be presumed.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for an initial 20 percent evaluation, but 
not greater, have been met for service-connected low back 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5289, 5292, 
5293 (2003), Diagnostic Codes 5237, 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d) (2004).  ACDUTRA is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 C.F.R. § 3.6(c)(1) (2005).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

The veteran's service medical records reflect no complaint, 
finding, or treatment with respect to neck pain or right arm 
and shoulder conditions, or conditions of the eyes, ears, and 
nose that are secondary to contaminated soil.  In an April 
1993 claim, the veteran indicated that he was exposed to 
chemical dust on the ground during his summer 1992 active 
duty training.  However, service medical records are silent 
for any such chemical dust exposure.  

The reports of September 1986 service examination and medical 
history, completed in conjunction therewith, reflect no 
complaint, finding or treatment relative to neck pain or 
right arm and shoulder conditions, or conditions of the eyes, 
ears, and nose secondary to contaminated soil.  An April 1987 
service medical record reflects that the veteran had 
bilateral otitis externa, but there is no indication that it 
was chronic or that it was a residual of contaminated soil or 
chemicals.  A September 1988 service X-ray of the veteran's 
right wrist reflects that there were no fractures or 
dislocation and soft tissues were unremarkable.  The 
September 1986 service examination report reflects that the 
veteran's nose and ears were normal.  The right eye orbit was 
noted to be slightly lower than the left, but there was no 
injury.  Other examination with respect to the veteran's eyes 
was normal.  

The reports of January 1990 service examination and medical 
history, completed in conjunction therewith, reflect that the 
veteran reported that he had sinusitis, but there was no 
complaint or finding with respect to neck pain or right arm 
and shoulder conditions, or conditions of the eyes, ears, and 
nose secondary to contaminated soil or chemical exposure.  
Pertinent parts of the examination were all normal.  The 
report of a January 1992 service examination also reflects 
that all pertinent findings were normal.

A July 1993 private treatment record reflects that the 
veteran was seen with complaints that included both shoulders 
and neck pain.  He reported that the wind caught a tent he 
was holding on to while working on a movie set, causing him 
to strain his low back and shoulders.  The diagnoses included 
cervical (C spine) strain/sprain.  There was no indication 
that this occurred during any active duty for training or 
inactive duty training.  

November 1995 and June 1998 private magnetic resonance 
imagine (MRI) reports of the veteran's cervical spine reflect 
spinal stenosis and an April 1997 private treatment record 
reflects that the veteran had right shoulder rotator cuff 
tear, impingement syndrome, and degenerative joint disease.  

All of the evidence of record, including both private and VA 
treatment records, has been reviewed.  These reflect the 
veteran's ongoing complaints with respect to his neck and 
right upper extremity.  Private treatment records, dated in 
November 1995, reflect that the veteran underwent carpal 
tunnel syndrome release surgery of the right hand.  Private 
treatment records, dated in October and November 1995, 
including the report of an MRI of the C-spine, reflect that 
the veteran had herniated nucleus pulposus at C3-4 and 
bulging discs at C6-7 with neck pain and referred or 
radicular pain in the right upper extremity.  

A March 2002 VA X-ray of the right wrist reflects that there 
was a fracture as a result of a current fall.  In April 2002 
a VA treatment record reflects that the veteran reported that 
he was exposed to something in 1988 that got into his eyes 
and sinuses.  The record indicates that the veteran had a 
possible delusional disorder.  An October 2003 VA treatment 
record indicates that the veteran's ear canals were clear, 
and, in August 2002, a VA treatment record reflects that the 
veteran was advised that a recent eye examination was within 
normal limits.  

The veteran has offered testimony and submitted statements 
indicating his belief that he has neck pain or right arm and 
shoulder conditions, or conditions of the eyes, ears and nose 
secondary to contaminated soil or any chemical exposure, 
which are related to active service.  However, as a lay 
person, he is not qualified to provide a medical diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

There is no competent medical evidence indicating that the 
veteran had neck pain or right arm and shoulder conditions, 
or conditions of the eyes, ears and nose secondary to 
contaminated soil or any chemical exposure during his active 
duty for training.  There is competent medical evidence, in 
the form of service medical records and service examinations 
which reflect that the veteran did not have any of these 
conditions during his active duty for training or any 
inactive duty training.  Further, none of the private or VA 
treatment records, which identify disabilities of the 
cervical spine or right shoulder after the veteran's service, 
associates these disabilities with any event or injury during 
the veteran's active duty for training or any inactive duty 
training.  Since there is competent medical evidence which 
reflects that none of these disabilities existed at the time 
the veteran was performing inactive duty for training, the 
Board concludes that a preponderance of the evidence is 
against a finding that the veteran currently has neck pain or 
right arm and shoulder conditions, or conditions of the eyes, 
ears, and nose that are secondary to contaminated soil that 
are related to the veteran's active duty for training or any 
inactive duty training.

II.  Increased Rating.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The veteran perfected an appeal of the initial 
rating of his service-connected low back disability.  
Therefore, the Board will evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present for 
this disability.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.

The veteran's service-connected degenerative joint and disc 
disease of the lumbosacral spine, status post lumbar 
laminectomies, has been evaluated under the provisions of 
Diagnostic Code 5293 of the Rating Schedule in effect prior 
to September 2002.  His low back disability has also been 
evaluated under the provisions of Diagnostic Code 5293 from 
September 2002 and Diagnostic Code 5237 of the Rating 
Schedule in effect from September 2003.  The timing of this 
change requires the Board to first consider the claim under 
the appropriate old regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence after the effective date 
of the new regulations and consider whether a higher rating 
than the previous rating is warranted.  See VAOPGCPREC 7-
2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to September 2002, Diagnostic Code 5293 provided that a 
10 percent evaluation would be assigned for intervertebral 
disc syndrome that was mild.  A 20 percent evaluation would 
be assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation would be assigned 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  Prior to September 2003, 
Diagnostic Code 5292 provided that a 10 percent evaluation 
would be assigned for slight limitation of motion of the 
lumbar spine.  A 20 percent evaluation would be assigned for 
moderate limitation of motion of the lumbar spine.  A 
40 percent evaluation would be assigned for severe limitation 
of motion of the lumbar spine. 

From September 2002 to September 2003, Diagnostic Code 5293 
provided that a 10 percent evaluation would be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  A 20 percent evaluation 
would be assigned for incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks during 
the past 12 months.  A 40 percent evaluation would be 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks during the past 12 
months.  A note provided that an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

From September 2003, renumbered Diagnostic Codes 5235 to 
5243, unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  This formula provides 
the following evaluations with or without symptoms such as 
pain (whether or not it radiates) stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent evaluation.  
Forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent evaluation.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, warrants a 20 percent 
evaluation.  Note (1) provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Normal range of motion of the thoracolumbar spine is from 
30 degrees' extension to 90 degrees' flexion, 30 degrees' 
lateroflexion, bilaterally, and 30 degrees' rotation, 
bilaterally.  38 C.F.R. § 4.71a, Plate V (2005).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon a person's ordinary activity.  
38 C.F.R. § 4.10.  This evaluation includes functional 
disability due to pain under the provisions of 38 C.F.R. 
§ 4.40.  Special consideration is given to factors affecting  
function and joint disabilities under 38 C.F.R. § 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating a service-connected joint disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, and incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  

The report of a June 1994 VA examination reflects that the 
veteran reported occasional pain down his right leg.  
Examination of the back showed normal configuration with 
normal lumbar lordosis.  Forward flexion was limited to 
60 degrees which caused discomfort in the lumbar spine.  
Straight leg raising was positive for discomfort, but not 
truly positive as to sciatica.  The cause of discomfort was 
tightness in the hamstrings.  Neurological examination was 
normal.  The veteran had normal deep tendon reflexes and 
normal strength.  There was no atrophy present and the 
examiner could detect no significant numbness or weakness.  
Gait was normal.  The impression included low back pain with 
no objective abnormalities detected.  

A November 1995 private treatment record reflects that the 
veteran had low back pain with no focal neurological deficits 
in the lower extremities.  

The report of a February 2002 VA orthopedic examination 
reflects that the veteran's claims file was reviewed.  The 
veteran reported that coughing and sneezing did not increase 
his low back pain, but indicated that his low back hurt 
daily.  He occasionally had pain to both lower extremities.  
He indicated that his right and left leg conditions related 
to pain coming down into the legs, with no separate 
condition.  On examination, there was no muscle spasm.  
Straight leg raising was negative and deep tendon reflexes 
were two plus.  Range of motion of the thoracolumbar spine 
was to 70 degrees in forward flexion, 25 degrees in 
extension, lateral bending was 25 degrees on the right and 
20 to 25 degrees on the left.  The veteran complained of pain 
at the terminal degrees of motion.  The examiner indicated 
that functional impairment of the lumbar spine was mild plus.  

A March 2003 VA treatment record reveals that the veteran had 
thoracolumbar muscle spasm and a July 2002 VA treatment 
record indicates that the veteran's active range of motion of 
the low back was within normal limits, his strength was 5/5 
and he was stable neurologically.

During the veteran's personal hearing in January 2003, at 
page 13 of the transcript, he testified that he was receiving 
Social Security disability benefits for his back and was 
unable to work because of his back.  VA has requested and 
received the veteran's Social Security records.  A January 
1994 Social Security disability determination reflects that 
the veteran was determined to be disabled as a result of a 
primary diagnosis of chronic paranoid schizophrenia.  No 
secondary diagnosis was established.  A November 2003 Social 
Security disability determination reflects that the veteran 
was disabled as a result of the primary diagnosis of chronic 
schizophrenia and a secondary diagnosis of schizotypical 
personality disorder.

The report of a January 2004 VA orthopedic examination 
reflects that the veteran's claims file had been reviewed.  
The veteran indicated that his low back hurt daily.  The 
veteran reported that pain in his back traveled to the front 
of both thighs, down to the knees.  On examination, the 
veteran's gait was normal.  There was tenderness to palpation 
of the paralumbar muscles.  There was no muscle spasm.  Deep 
tendon reflexes were 2/4, bilaterally.  Muscle strength was 5 
out of 5, bilaterally.  On sensory testing of the lower 
extremities, there were complaints of increased and decreased 
comfort and inconsistency.  Range of motion of the 
thoracolumbar spine was accomplished to 75 degrees in forward 
flexion, 25 degrees in extension, lateral bending was 
20 degrees to the right and 25 degrees to the left, and 
rotation was 60 degrees to the right and 70 degrees to the 
left.  The veteran complained of pain at the terminal 
degrees.  The examiner indicated that the veteran had 
degenerative disc and joint disease of the lumbar spine.  
With consideration of the DeLuca factors, the functional 
impairment was rated as close to moderate.  

Prior to September 2002.

From the time of the grant of service connection in May 1994 
to September 2002, the record reflects that the primary 
symptoms related to the veteran's service-connected 
degenerative joint and disc disease of the lumbosacral spine, 
status post lumbar laminectomies, are complaints of pain and 
decreased forward flexion.  Upon consideration that the 
veteran's forward flexion was shown to be limited to 
60 degrees in June 1994, with discomfort in the lumbar spine 
at 60 degrees, the Board concludes that with consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the 
veteran's symptoms more nearly approximate the criteria for a 
20 percent evaluation based on moderate limitation of motion 
under the provisions of Diagnostic Code 5292.  However, a 
preponderance of the evidence is against an evaluation 
greater than 20 percent under either Diagnostic Code 5292 or 
5293, in effect prior to September 2002, because a 
preponderance of the evidence is against a finding that the 
veteran experienced severe limitation of motion of the lumbar 
spine.  There is no competent medical evidence indicating 
that he experienced severe limitation of motion of the lumbar 
spine even with consideration of Deluca.  All of the 
competent medical evidence indicates that he did not 
experience more than moderate limitation of motion of the 
lumbar spine.  Further, while the veteran reported pain that 
radiated into his legs, all of the competent medical evidence 
reflects that his deep tendon reflexes were normal and he did 
not have any true sciatica.  Therefore, a preponderance of 
the evidence is against an evaluation greater than the 
20 percent assigned under Diagnostic Code 5293 because a 
preponderance of the evidence is against a finding that the 
veteran experienced more than moderate recurrent attacks of 
intervertebral disc syndrome.

September 2002 to September 2003 and thereafter.

There is no competent medical evidence indicating that the 
veteran experiences incapacitating episodes as defined at 
Diagnostic Code 5293 in effect September 2002 or at 
Diagnostic Code 5243 from September 2003.  Although the 
veteran testified, at page 11 of the January 2003 hearing 
transcript, that there was a period when he was unable to get 
out of bed for a week because of his back, there is no 
competent medical evidence that would support the conclusion 
that the veteran has experienced acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Rather, all of the competent medical evidence indicates that 
the veteran does not experience incapacitating episodes and 
the report of the January 2004 VA orthopedic examination, at 
page 2, specifically states that the veteran has had no 
incapacitating episodes in the prior 12 months as far as his 
lower back is concerned.  Therefore, a preponderance of the 
evidence is against any evaluation greater than the 
20 percent granted above under the provisions of Diagnostic 
Code 5293 from September 2002 or Diagnostic Code 5243 from 
September 2003.  

The evidence of record from September 2003 includes the 
January 2004 VA examination report.  This report does not 
indicate that the veteran experiences loss of range of 
motion, even with consideration of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca, to warrant an evaluation greater than the 
20 percent previously granted.  The veteran is shown to have 
substantially more forward flexion of the thoracolumbar spine 
than the maximum 30 degrees that would be needed to warrant 
the 40 percent evaluation.  Further, there is no competent 
medical evidence that the veteran experiences ankylosis of 
the thoracolumbar spine.  Therefore, a preponderance of the 
evidence is against an evaluation greater than the 20 percent 
granted herein.  Accordingly, a preponderance of the evidence 
is against an evaluation greater than 20 percent under the 
General Rating Formula for Disease and Injuries of the Spine.

The veteran has reported some radiation of pain into the 
legs.  However, VA examinations and treatment records have 
not associated any neurological deficit with his service-
connected degenerative joint and disc disease of the 
lumbosacral spine.  Rather, the competent medical evidence 
indicates that the veteran does not experience neurologic 
deficit related to his service-connected degenerative joint 
and disc disease of the lumbosacral spine.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124(a).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement, when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate," and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2005).  

Diagnostic Code 8520 of the Rating Schedule provides the 
rating criteria for paralysis of the sciatic nerve, and, 
therefore, neuritis (Diagnostic Code 8620) and neuralgia 
(Diagnostic Code 8720) of that nerve.  Under Diagnostic 
Code 8520, complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 
40 percent are assigned for incomplete paralysis which is 
mild, moderate, or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe and 
incomplete paralysis with marked muscular atrophy.  Id.  

There is no competent medical evidence indicating that the 
service-connected degenerative joint and disc disease of the 
lumbosacral spine causes any neurological deficit.  Rather, 
the competent medical evidence reflects that it does not 
result in neurological deficit.  Therefore, a preponderance 
of the evidence is against the assignment of evaluations 
under any applicable neurology diagnostic code.  

The Board has reviewed all of the evidence of record in 
arriving at the above conclusions.  This includes all of the 
VA treatment records and private treatment records, as well 
as records received from the Social Security Administration, 
and VA examination reports referenced above.  On the basis of 
the above analysis, a preponderance of the evidence is 
against an evaluation greater than the 20 percent granted 
herein.

III.  Veterans Claims Assistance Act.

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, however, 
the initial unfavorable AOJ decision was already decided and 
appealed by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini, at 120, that where, as here, the 
§ 5103(a) notice was not mandated at the time of initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content-complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via July 2001 
and March 2004 letters, as well as a May 2002 statement of 
the case and April 2005 supplemental statement of the case 
that provided the veteran with VCAA implementing regulations. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provided; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. 120-121.

The content of the notices provided to the veteran, 
particularly the July 2001 and March 2004 letters, complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was advised to submit any evidence 
that he had that was relevant to his claims.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, since 
each of the four content requirements of the VCAA notice have 
been fully satisfied, any error in not providing a notice 
prior to the initial adjudication is harmless error.

With respect to the VA's duty to assist, service medical 
records, VA treatment records, private treatment record, and 
records from the Social Security Administration have been 
obtained.  The veteran has been afforded multiple VA 
examinations and a personal hearing.  The Board finds that 
the record on appeal is sufficient for a decision on the 
claims.  38 U.S.C.A. § 5103A (West 2002).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to merits of the claim.




ORDER

Service connection for neck pain or right arm and shoulder 
conditions, and conditions of the eyes, ears, and nose 
secondary to contaminated soil is denied.

An increased initial evaluation of 20 percent, but not 
greater, for degenerative joint 
and disc disease of the lumbosacral spine, status post lumbar 
laminectomies, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


